Citation Nr: 0022567	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle fracture.

2. Entitlement to service connection for sexual dysfunction 
with loss of erectile
power, to include as secondary to service-connected post-
operative left testalgia.  

(The issue of entitlement to a rating in excess of 10 percent 
for allergic rhinitis with sinusitis is the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which determined, 
inter alia, that  that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a left ankle fracture; and denied service 
connection for sexual dysfunction with loss of erectile power 
secondary to service-connected post-operative left testalgia.  
The veteran timely appealed these determinations to the 
Board.

In a statement received in September 1998, the veteran 
requested a personal hearing before a hearing officer at the 
RO.  The veteran was scheduled for a personal hearing before 
a hearing officer at the RO in October 1998, November 1998, 
and December 1998; however, the veteran canceled on each 
occasion.  In a statement received in March 1999, the veteran 
stated that he no longer desired a personal hearing before a 
hearing officer at the RO, and that he wanted his case to be 
forwarded directly to the Board for appellate consideration.


FINDINGS OF FACT

1.  In December 1985, the Board denied service connection for 
residuals of a left ankle fracture.  

2.  The evidence associated with the record since the 
December 1985 Board decision does not establish that the 
veteran currently suffers from residuals of a left ankle 
fracture, which are medically related to the veteran's active 
military service; hence, such evidence is not so significant 
that it must be considered to fairly decide the merits of the 
claim.

3.  There is no competent evidence of any current sexual 
dysfunction with loss of erectile power that has been 
medically associated with either the veteran's active 
military service or to his service-connected postoperative 
left testalgia. 


CONCLUSIONS OF LAW

1.  The Board's December 1985 decision, that denied the 
veteran's claim for service connection for residuals of a 
left ankle fracture, is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence to reopen the claim of service 
connection for residuals of a left ankle fracture has not 
been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (1999).

3.  The claim of entitlement to service connection for sexual 
dysfunction with loss of erectile power, to include as 
secondary to service-connected post-operative left testalgia, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Left Ankle Fracture

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The matter of service connection for residuals of a left 
ankle fracture previously was considered and denied by the 
Board in December 1985.  The evidence of record at the time 
of that decision may be briefly described.  The service 
medical records revealed that, at the time of examination for 
entrance into active service, in September 1976, the clinical 
evaluation of the lower extremities was indicated to have 
been normal.  However, the veteran reported a history of 
swollen or painful joints.  In January 1978, the veteran was 
treated for an injury to the left ankle.  He reported that he 
had turned his left ankle while running on the flight deck.  
The examination of the left ankle showed some increasing 
swelling with no dislocation.  The examiner's diagnostic 
impression was sprain of the left ankle.  Several days later 
the veteran was referred for further examination, as he 
complained of continued pain and discomfort in the ankle 
area.  On examination, extension and flexion were indicated 
to have been good.  X-rays of the left ankle were interpreted 
as within normal limits.  The assessment was resolving sprain 
of the left ankle, and limited duty was prescribed.  In early 
March 1978, it was noted that the results of the left ankle 
series performed in January 1978 revealed moderate lateral 
soft tissue swelling, but an otherwise normal left ankle.  In 
October 1978, the veteran was seen for complaints of some 
slight swelling in the lateral side of the left ankle.  He 
reported that he had been involved in a motorcycle accident 
over the previous weekend injuring the left ankle.  On 
examination, there was a small superficial abrasion, but 
there was no evidence of any effusion or edema.  The 
diagnosis was contusion of the left ankle.  The report of the 
veteran's separation medical examination performed in October 
1979 showed that the clinical examination of the lower 
extremities was normal;  that report contains no notations of 
complaints of left ankle pain or chronic injury.

The report of the initial post-service VA general medical 
examination conducted in February 1980 does not show that any 
diagnosis relative to residuals of a left ankle fracture was 
then made or that there were findings otherwise pertinent to 
the presence of such condition.  In fact, the examination of 
the ankles was indicated to have been normal.  The was 
veteran was able to walk on his toes and heels, and squat.  
He was able to touch his toes.

On a routine VA examination in January 1981, the veteran had 
no physical complaints relating to the ankles.

In December 1983, the veteran and his representative 
submitted a claim for service connection for residuals of an 
injury to the left ankle.  He reported outpatient treatment 
for this disability at different VA hospitals.

In a VA orthopedic examination conducted in June 1984, the 
veteran reported that he suffered severe ankle sprains aboard 
ship in 1978 and 1979, and that the bones in his ankles 
rubbed together with some stiffness and pains.  On 
examination, the veteran was able to walk on his heels and 
toes without difficulty.  He had full plantar flexion and 
internal/external rotation.  X-rays of the left ankle did not 
reveal any abnormality.  The examiner concluded that a 
bilateral ankle disorder was not found.

The veteran submitted a diary from service and appeared at a 
hearing before the Board sitting at the RO in June 1985.  At 
the hearing, he submitted a copy of a service evaluation.  He 
reported that he had injured his left ankle in service, and 
that he had had problems of a continuing nature as a result 
of these injuries.

In a decision dated in December 1985, the Board considered 
the claim on a de novo basis.  The Board found that a 
disability of the left ankle noted briefly in service was 
acute and transitory in nature and healed without residual 
difficulty; and that a disability of the left ankle had not 
been shown after discharge from service.  Thus, the Board 
concluded that the claimed condition was not incurred in or 
aggravated by active service.  

Because the current appeal involves an attempt to reopen a 
claim that has previously been denied by the Board, the laws 
and regulations pertaining to finality and reopening of 
claims are pertinent to the appeal on the issues here.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  As none of these conditions is met in the instant 
case, the Board's 1985 denial is final, and the claim may 
only be reconsidered on the basis of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen the claim.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material.".  Second, 
if VA determines that the evidence is "new and material," 
it must reopen the claim and determine whether it is well 
grounded.  Third, if the claim is well grounded, VA must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, 
and which, by itself or in connection with the evidence 
previously assembled, is so significant it must be considered 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence associated with the claims folder since the 
December 1985 Board decision includes private medical records 
dated from June 1979 to March 1996; the reports of VA 
examinations dated in June 1996 and July 1996; summaries of 
VA hospitalizations, for various periods of time, dated from 
January 1994 to December 1997; and VA outpatient treatment 
records dated from January 1992 to February 1998.  The 
veteran also has submitted various statements in support of 
his claim.

At the outset, the Board notes that the VA reports of 
hospitalization and examination pertain primarily to 
treatment for other conditions, and do not include 
information pertinent to the claim for service connection for 
a left ankle disability.

Among the private medical records, the only record pertaining 
to a left ankle disability is the medical report from D. 
Griffin, D.P. M., dated in February 1992, the private 
physician concluded that the veteran had a diagnostic 
impression of diffuse arthritic type symptoms without 
specific findings, bilateral foot and ankle, possibly 
secondary to scoliosis versus limb discrepancy.  Dr. Griffin 
also concluded that the resultant scoliosis from above was 
contributing to the veteran's foot complaints and that 
resolution of his leg length discrepancy and possible 
orthotic support would be beneficial.  He noted that other 
possible arthritic syndromes, such as rheumatoid arthritis 
and other inflammatory arthritis seems unlikely, but was 
possibly worth ruling out in this situation through 
laboratory examination.

VA outpatient treatment records dated in January 1993 and 
February 1993 demonstrated that the veteran was seen for 
complaints of ankle pain.  The examiner prescribed the 
veteran medication.  A VA outpatient treatment record dated 
in February 1993 indicated that test results of the ankle 
were normal.

In a VA outpatient treatment record dated in February 1997, 
the veteran telephoned with a request for an appointment.  He 
stated that he had twisted his left ankle and had incredible 
pain in that area.  The veteran was scheduled for an 
appointment later that day, but he did not show up for the 
appointment.

According to a VA outpatient treatment record dated in August 
1997, the veteran was seen for complaints of left ankle pain 
by dorsiflexion.  He reported a history of injury to the left 
ankle. On examination, the left ankle was normal to external 
appearance.  It was noted that there was no evidence of any 
significant abnormality, including signs of inflammation, 
with the exception of the veteran's complaints of tenderness 
over the left lateral malleolus.  The assessment was left 
ankle pain consistent with tendon rather than bony injury.

The Board finds that none of the medical evidence constitutes 
new and material evidence sufficient to reopen the claim for 
service connection for a residuals of a left ankle fracture.  
As indicated above, most of the medical evidence is "new," in 
the sense that it was not previously considered; however, 
when presented by itself, or along with evidence previously 
submitted, it is not so significant that it must be 
considered to fairly decide the merits of this claim.  See 38 
C.F.R. § 3.156(a) (1999).  Such evidence simply shows that 
the veteran continues to suffer from left ankle pain, as did 
the evidence at the time of last final denial of the claim.  
Significantly, however, the newly submitted evidence still 
does not clearly establish the existence of current left 
ankle disability and a nexus between any such disability and 
service.  The Board notes that the newly-submitted evidence 
does not include any competent medical evidence or opinion 
suggesting that the veteran currently suffers from residuals 
of a left ankle fracture (or other ankle disability) as a 
result of an in-service incident (to include the left ankle 
sprain and contusion of the left ankle diagnosed in service).

Furthermore, while the veteran may believe that his current 
left ankle problems are related to his military service, he 
does not have the medical training or expertise to 
competently render an opinion on a medical matter, such as 
the diagnosis or etiology of a disability.  Therefore, his 
assertions in this regard have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-5 (1992).  For 
those reasons, lay assertions of medical causation, alone, 
even if new, can never serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the Board's December 
1985 decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that the 
veteran currently has a left ankle disability that is the 
residual of a left ankle fracture incurred or aggravated in 
service.  As such, none of the evidence is new and material 
for the purpose of reopening this claim.

The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that the duty to inform 
the veteran of the evidence elements necessary to complete 
his application to reopen his claim for service connection 
for residuals of a left ankle fracture have been met.  See 38 
U.S.C.A. § 5103 (West 1991); Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the February 1998 
rating decision on appeal, the RO also referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit held that there was no 
such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome is the same whether 
the claims are considered under the test utilized by the RO, 
or the correct "new and material" standard set forth in 38 
C.F.R. § 3.156(a) (1999).  Thus, to remand this case to the 
RO for consideration of the correct legal standard for 
reopening claims would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to the veteran.  See VAOPGCPREC 16-92, 57 Fed. Reg. 
49747 (1992).

II.  Sexual Dysfunction with Loss of Erectile Power

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service 
connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury, to include as a result of aggravation to a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet.App. 
439 (1995).  

In this case, the veteran has consistently claimed that he 
suffers from sexual dysfunction with loss of erectile power 
secondary to his service-connected post-operative left 
testalgia.  This assertion would appear to raise only the 
issue of service connection on a secondary basis, which has 
been addressed by the RO.  However, in connection with a June 
1996 genitourinary examination, it appears that the veteran 
reported that he had had erectile dysfunction since the 1979 
operation (in service), and that it had neither gotten better 
or worse.  Under these circumstances, and to give the veteran 
every consideration with respect to his claim, the Board will 
address whether service connection for the claimed condition 
is warranted on either a direct or secondary basis.

However, the threshold question that the Board must address 
in this case is whether the appellant has presented a well-
grounded, or plausible, claim.  38 U.S.C.A. § 5107 (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the recent 
case of Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  It thus follows that a claim 
for secondary service connection would require, in addition 
to competent evidence of a current disability, competent 
evidence of a nexus between that disability and service to 
well ground the claim.  

Alternatively, the claim may be established as well grounded 
under the provisions of 38 CFR 3.303(b).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded or 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

The service medical records, including the report of a 
separation medical examination conducted in October 1979, 
show no specific complaints or findings of any sexual 
dysfunction with loss of erectile power.  A December 1978 
record reflects that the veteran was seen for complaints of 
infertility in the Urology Clinic in November 1978.  It was 
noted that, at that time, the veteran had a semen analysis, 
which revealed 30 million sperm per milliliter with 
approximately 50 percent motility; and that the physical 
examination revealed a small left varicocele.  It was also 
noted that the veteran stated that, over the last several 
years, he had developed episodic left scrotal pain and some 
occasional left lower quadrant pain, that had been only 
fleeting in duration and not significantly affected him.  It 
was further noted that he had been married for four years; 
that he and his wife had not been able to conceive children; 
that the physical examination of his wife revealed no 
abnormalities; and that he was admitted for surgical repair 
of the varicocele via high ligation of the left internal 
spermatic vein.  The diagnoses were left varicocele and 
infertility.  In a service medical record dated in March 
1979, the veteran reported complaints of general discomfort 
with sharp pain lasting for the length of any contact made by 
light touch, shower, sexual contact, and standing the wrong 
way, followed by some period of aching since his surgical 
repair of the left varicocele in December 1978.  However, 
there were no documented complaints or other references to 
sexual dysfunction with loss of erectile power in November 
1978, December 1978, or March 1979, and the service medical 
records are otherwise negative for any such complaints or 
findings.  Significantly, the report of the veteran's October 
1979 separation examination reflects no findings or diagnosis 
of any genitourinary abnormality.  

Post-service, the first evidence of any complaints or 
findings referable to sexual dysfunction with loss of 
erectile power was not until approximately five years after 
service.  The summary of VA hospitalization dated in 
September 1984 included a diagnosis of impotence.

In a private medical record dated on February 24, 1992, the 
examiner concluded that the veteran had diagnoses of 
urinating difficulties, possible bladder neck stone, possible 
median bar prostatic obstruction, and sexual impotence.  The 
examiner recommended that the veteran undergo a cystoscopy.  

A private operative report dated on February 25, 1992, 
revealed that the veteran underwent a cystoscopy incision of 
the bladder neck.  The postoperative diagnosis was median bar 
bladder outlet obstruction, prostate stones.

A private medical report dated in March 1992 included a 
diagnosis of status post transurethral resection of the 
prostate.

VA outpatient treatment reports for the period from May 1993 
to June 1994 and from February 1995 to April 1996 reflect 
complaints of pain and incontinence, infertility with partial 
impotence, and retrograde ejaculation secondary to 
transurethral resection of the prostate.  Treatment consisted 
of prescribed medication.

According to the report of a VA genitourinary examination 
performed in July 1996, the veteran stated that he underwent 
a correction and ligation of the left spermatic vein for 
complaints of pain with intercourse and low sperm count 
during active service in the Navy at the Balboa Naval Station 
in San Diego, California.  He also stated that the pain with 
intercourse was worsened with the surgery; that his spermatic 
count went down postoperatively; that he has erectile 
dysfunction which is new since his surgery; and that it has 
neither gotten better or worse since that time in 1979.  At 
that time, the veteran reported complaints of a nodule 
involving the left testicle, which was tender to palpation.  
He also reported that his testes "draw up" tight, 
bilaterally.  The diagnoses included a history of left 
spermatic vein varicocele status post ligation of same in 
1979, low sperm count, 1 to 1.5 centimeter soft, cystic mass 
involving the left epididymis, and bilateral testicular pain, 
left greater than right.

Applying the pertinent legal authority to the facts of this 
case, the Board finds, initially, there is no clear medical 
evidence establishing that the veteran currently suffers from 
any sexual dysfunction with loss of erectile power.  While an 
assessment of impotence was made in 1984, well before the 
veteran filed the current claim in January 1998, and the 
record includes notations of various genitourinary complaints 
in VA and private medical records, to include assertions of 
"partial impotence" and retrograde dysfunction since that 
time, there is no clear medical evidence that the veteran 
continues to suffer sexual dysfunction and loss of erectile 
power.  Indeed, while such complaints were noted in the 
report of the most recent June 1996 examination, sexual 
dysfunction and loss of erectile power was not included among 
the then diagnosed conditions.  

Even accepting as credible the veteran's assertions that he 
does suffer from symptoms of sexual dysfunction and loss of 
erectile power (for purposes of the well-grounded claim 
analysis), the claim must still fail in the absence of 
competent medical evidence (to include medical opinion) 
establishing a nexus between any such symptoms and any 
incident of the veteran's active military service (e.g., his 
in-service surgical repair of his left varicocele) or his 
service-connected post-operative left testalgia.  In the 
absence of competent medical evidence of a current 
disability, and, if so, of a nexus between that disability 
and service [or service-connected disability], there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).  

While the veteran may well believe that he has current sexual 
dysfunction with loss of erectile power that either 
originated in service, or is medically associated with his 
service-connected post-operative left testalgia (whether on 
the basis of causation or aggravation), as noted in 
connection the previously discussed claim, he does not have 
the medical training or expertise to competently render an 
opinion on a medical matter, such as the diagnosis or 
etiology of a disability.  Therefore, his assertions in this 
regard have no probative value.  See Espiritu, 2 Vet. App. at 
494-5. 

As the veteran's claim is not well grounded, VA is under no 
duty to assist him in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  See also Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) (VA cannot assist a claimant in 
developing a claim that is not well grounded).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

As the RO also denied the veteran's claim as not well 
grounded, there is no prejudice to the veteran in the Board 
doing likewise.  Furthermore, as the RO clearly set forth the 
legal requirement, and criteria, for submitting a well-
grounded claim, any duty to inform him of the evidence needed 
to support his claim has been met.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown,  8 Vet. App. 69, 77-78 
(1995).  


ORDER

As no new and material evidence has been submitted, the 
petition to reopen the claim for service connection for 
residuals of a left ankle fracture is denied.

In the absence of evidence of a well-grounded claim, service 
connection for sexual dysfunction with loss of erectile power 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

